Citation Nr: 1419240	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-06 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active service from September 1956 to September 1958 with prior service in the National Guard.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing before the undersigned in June 2010.  In August 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In March 2012, the Board issued a decision that, in relevant part, denied service connection for tinnitus.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the June 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran has tinnitus as a result of noise exposure or any other event or injury incurred or aggravated during his active service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A January 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he did not receive notice regarding disability ratings and effective dates prior to the initial rating decision, a March 2006 letter that accompanied the rating decision on appeal provided him with this notice.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a December 2006 statement of the case (SOC) and supplemental statements of the case (SSOCs) in July 2009 and December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim). 

The AOJ also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured. In this regard, at his hearing, the Veteran testified that he had received a hearing test at the VA in Augusta, Georgia about ten years previously.  VA treatment records that have been associated with the claims file dated from May 2001 do not contain a report of a hearing test completed in Augusta, although, as discussed below, the Veteran's ears have been examined from time to time.  The Board is convinced that all available relevant records have been obtained. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The record reflects that at the June 2010 hearing the undersigned Acting Veterans Law Judge explained the issues on appeal.  See Board Hearing Transcript (Tr.) at 2.  Furthermore, the Veteran's representative and the undersigned asked questions designed to elicit information pertaining to the elements necessary to substantiate his claim for service connection.  In response, the Veteran provided testimony pertaining to in-service noise exposure (Id. at 3-5), in-service manifestations of tinnitus (Id. at 6-7), continuity of symptomatology, and current disability (Id. at 8).  In addition, the undersigned asked questions designed to elicit information pertaining to any evidence that may have been overlooked, including treatment records pertaining to tinnitus.  Id. at 11-12, 23.  Based on information obtained at the hearing, the Board remanded the issue for additional development, which included obtaining any outstanding non-VA and VA treatment records, obtaining the Veteran's records from the Social Security Administration (SSA), and scheduling him for a VA examination to determine the nature and etiology of his tinnitus.  The Veteran has not contended that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless. 

The requested development (obtaining available private, VA, and Social Security Administration records, and scheduling the Veteran for an examination with an opinion) in the Board's August 2010 remand was completed.  Therefore, there has been substantial compliance with the directives of this remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claim.

II. Service Connection

The Veteran asserts that he is entitled to service connection for tinnitus.  He alleges that he has the claimed condition due to exposure to loud noise during service, primarily from exposure to tracked vehicles, to include tank fire, and firing his M-1 rifle. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including an organic disease of the nervous system, which arguably includes tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence establishes that the Veteran currently has tinnitus.  Throughout the appeal period, the Veteran has consistently reported that he experiences intermittent ringing in his ears.  The Veteran is competent to provide evidence regarding experiencing tinnitus since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's statements that he currently experiences tinnitus are also credible. 

The evidence also shows that the Veteran had noise exposure during service.  The Veteran's DD Form 214 reflects that his military occupational specialty was airframe repairman and that he received a sharpshooter (carbine) medal.  At the December 2010 audiology examination he reported that most of his noise exposure came from being on the firing range.  As a layperson, the Veteran is competent to provide testimony or statements relating to facts or events that he observed or was involved in and are within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His statements regarding noise exposure during service are consistent with the circumstances of his service; hence, the record establishes that he had noise exposure in service.

What remains to be established is that his current tinnitus is related to in service noise exposure.  There are two medical opinions of record that address this element:  the June 2009 and December 2010 VA examination reports.  Additionally, the Veteran has submitted lay statements and testimony that address continuity of symptomatology.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

VA clinical notes beginning in May 2001 are silent for any complaints of tinnitus. 

On February 2008 VA Aid and Attendance or Housebound examination, physical examination revealed normal hearing.  The Veteran reported that he could hear fairly well.  There was no complaint of tinnitus. 

On June 2009 VA examination, the Veteran reported that tinnitus began about two years previously and recurred daily.  It occurred when he lay on his right side and he responded by changing position.  He reported having post-service occupational noise exposure in the form of employment at an automobile maker, on the assembly line, without use of ear protection, for about nine years. 

During his June 2010 Board hearing, the Veteran testified that he experienced ringing in his ears during service.  Board Hearing Tr. at 7.  At that time it was not a consistent occurrence, it would just happen intermittently.  Id.  He then indicated that he began to experience ringing off and on about 10 years previously and that it had been getting worse.  Id. at 8.  He reported that for about the last year he had been experiencing constant ringing in his ears.  Id. at 10.  He also testified that following service, his employment included working for an automobile maker for about 15 years, putting moldings on windshields.  Id. at 13.  When he was asked what the noise level was like at that job, he replied, "Not real bad. All of them are noisy."  Id.  He further stated that he had worked on a farm, during which time his only noise exposure was to tractors.  Id. at 14.

On December 2010 VA examination, the Veteran said he first noticed tinnitus around 2005.  He described it as a high pitched ring.  It was recurrent, happening 2 to 3 times a week.  The last episode was 3 days earlier and lasted only a minute.  He was employed by an automobile maker for 14 years, installing windshield moldings, without ear protection.  He reported that he also worked at a construction company for 2 years without hearing protection. 

The Veteran is competent to report symptoms of ringing in his ears.  However, the Board does not find his statements regarding continuity of such symptoms to be credible because of his inconsistent reports regarding symptom onset.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  At the June 2010 hearing, the Veteran reported that he began experiencing symptoms in service, but the ringing began occurring more frequently 10 years previously.  More recently, his statements on VA examinations have placed the onset of his symptoms of tinnitus as recently as 2007 and as early as 2000, with other onset dates noted in between.  He has only reported once that such symptoms began in service.  Therefore, the Veteran's conflicting statements do not make a credible connection to service.  Rather, they tend to show the onset was many years after the Veteran completed his active service in 1958. 

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and do not have probative value.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Based on the foregoing, the record fails to establish that tinnitus manifested to a compensable degree within one year of discharge from active duty.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  There is also no credible showing of chronic disease in service or a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Therefore, the only remaining question is whether there is a nexus between the Veteran's current tinnitus and service.  See 38 C.F.R. § 3.303(d).

Turning to the medical opinions of record, on June 2009 VA audiological examination, the claims folder was reviewed and the Veteran was examined.  The examiner expressed the opinion that the reported intermittent tinnitus was less likely as not caused by or the result of noise exposure in the military.  He explained that the reported onset of tinnitus was not relevant in time to service and the Veteran was exposed to significant noise in his post-service occupations, which may have contributed to tinnitus. 

On December 2010 VA examination, the claims file was reviewed and the Veteran was examined.  The examiner explained that since the Veteran said the tinnitus began less than five years earlier, it was not likely the tinnitus was associated with military noise exposure. 

There are no contrary opinions of record.  Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the June 2009 and December 2010 VA examiner's opinions are the most probative evidence of record and carry the most probative weight on the question of whether the Veteran's tinnitus is related to his service.  The examiners agreed in their conclusions and explanations and they both explained that with an onset so distant from service, it was not likely that current tinnitus was related to noise exposure in service. 

Since the preponderance of the evidence is against the claim of service connection for tinnitus, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for tinnitus is denied.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


